DETAILED ACTION
Status of Application
Claims 1-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10, 12-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jalava (US 9466246 B1).
Regarding claim 1, Jalava teaches An electronic device comprising: a housing; (Fig. 2 and 3 shows ereader device with housing. Col 1-2, lines 15-29.)
a light emitting diode configured to emit light; (Col 7-9, lines 60-19.  Light guide 240, LED 260)
a display stack coupled to the housing, the display stack comprising: a reflective display; (Fig. 2 and 3 shows ereader device with housing. Col 1-2, lines 15-29.  It is an electrophoretic display)
a light guide coupled to the reflective display, the light guide configured to propagate ambient light and the light emitted by the light emitting diode, wherein the light emitting diode is optically coupled to an edge surface of the light guide; (Col 7-9, lines 60-19.  Light guide 240, LED 260)
a touch sensor layer configured to receive touch input, the touch sensor layer disposed on the light guide; and a cover layer disposed on the touch sensor layer; (Col 1-2, lines 15-29. Cover 110, touch layer 120, light guide 130)
and an ambient light sensor configured to detect the ambient light that propagates through the light guide, wherein the ambient light sensor is disposed adjacent to the light emitting diode and is optically coupled to the edge surface of the light guide, such that the ambient light sensor, the light emitting diode, and the light guide are arranged in a coplanar arrangement, and wherein the ambient light sensor is configured to detect ambient light at an angle of acceptance of between about 90 degrees and about 150 degrees. (Col 7-9, lines 60-19. Fig 2-3 shows the ambient light sensor 230 is configured to detect ambient light at an angle of acceptance of between about 90 degrees and about 150 degrees. Please note that it is ereader, the ambient light would be at an angle of acceptance of between about 90 degrees and about 150 degrees)
	Regarding claim 3, Jalava already teaches the electronic device of claim 1, 	and Jalava further teaches further comprising: an optically transparent compound encapsulating the ambient light sensor and disposed between the light guide and the ambient light sensor, such that light propagates through the optically transparent compound. (Col 7-9, lines 60-19. OCA)

	Regarding claim 4, Jalava already teaches the electronic device of claim 1, further comprising: a bezel coupled to the housing and disposed about the display stack, wherein the bezel is devoid of any apertures. (Fig. 2 shows the bezel surrounds the display. Para 39)

	Regarding claim 5, refer to rejection for claim 1.

	Regarding claim 6, The device of claim 5, wherein the ambient light sensor is a side-sensing ambient light sensor, and wherein the light emitting diode is a side-firing light emitting diode. (Col 7-9, lines 60-19. OCA)

Regarding claim 10, refer to rejection for claim 6.

Regarding claim 12, refer to rejection for claim 1.

	Regarding claim 13, refer to rejection for claim 1.

	Regarding claim 14, refer to rejection for claim 4.

	Regarding claim 15, refer to rejection for claim 1.

	Regarding claim 16, refer to rejection for claim 1.

	Regarding claim 19, refer to rejection for claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jalava (US 9466246 B1), in view of Doar et al. (US 8933916 B1), further in view of Lin et al. (US 20100200898 A1)
Regarding claim 2, Jalava already teaches the electronic device of claim 1, 	However Jalava does not teach (i) further comprising: a flexible printed circuit, wherein the light emitting diode is disposed on the flexible printed circuit; wherein the ambient light sensor comprises: a lower surface in contact with the flexible printed circuit; and a side surface comprising a sensing area.
 (ii) and a side surface comprising a plurality of solder pads, wherein the ambient light sensor is electrically coupled to the flexible printed circuit using soldering disposed between the respective plurality of solder pads and the flexible printed circuit, the soldering having a chamfered configuration.
However with regarding to the aforementioned (i),
Doar teaches a flexible printed circuit, wherein the light emitting diode is disposed on the flexible printed circuit; wherein the ambient light sensor comprises: a lower surface in contact with the flexible printed circuit; and a side surface comprising a sensing area (Col 6-7, lines 31-16. Fig. 2 flexible printed circuit 210).
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Jalava with Doar to teach a flexible printed circuit, wherein the light emitting diode is disposed on the flexible printed circuit; wherein the ambient light sensor comprises: a lower surface in contact with the flexible printed circuit; and a side surface comprising a sensing area in order to produce the predictable result of driving the lights sensor to detect ambient light intensity with the flexible printed circuit board connection method as taught by Doar.
However with regarding to the aforementioned (i),
Lin teaches and a side surface comprising a plurality of solder pads, wherein the ambient light sensor is electrically coupled to the flexible printed circuit using soldering disposed between the respective plurality of solder pads and the flexible printed circuit, the soldering having a chamfered configuration. (Para 95)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Jalava and Doar with Lin to teach a flexible printed circuit, wherein the light emitting diode is disposed on the flexible printed circuit; wherein the ambient light sensor comprises: a lower surface in contact with the flexible printed circuit; and a side surface comprising a sensing area in order to produce the predictable result of driving the lights sensor to detect ambient light intensity with the mounting method as taught by Lin.

	Regarding claim 8,  refer to rejection for claim 2. 

	Regarding claim 17,  refer to rejection for claim 2.

Regarding claim 18,  refer to rejection for claim 2.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jalava (US 9466246 B1), in view of Doar et al. (US 8933916 B1),
	Regarding claim 7,  refer to rejection for claim 2 without the teaching of Lin.

	Regarding claim 9, refer to rejection for claim 2 without the teaching of Lin.
As Doar shows the light emitting diode 110 is disposed on the flexible printed circuit, and the ambient light sensor 116 is attached to the flexible printed circuit as shown in figure 2.


Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jalava (US 9466246 B1), in view of Nichol et al. (US 20150253487 A1).
	Regarding claim 11, Jalava already teaches the device of claim 5, 
And Jalava does not teach wherein the ambient light sensor is configured to measure ambient light measurements while the device maintains a relative intensity of at least 70%. 
However Nichole teaches that the ambient lights sensor is used to adjust relative intensity. (Para 516)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Jalava with Nicole to teach wherein the ambient light sensor is configured to measure ambient light measurements while the device maintains a relative intensity of at least 70% in order to best suit the relative intensity of the display to the environmental conditions to enhance reading experience of the book. Please note that depending on the environment condition that the relative intensity can be at least 70% before the subsequent display adjustment depending on ambient light detection.

	Regarding claim 20, refer to rejection for claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626